COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00519-CR


DEBRA FULLER FABULUJE                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant Debra Fuller Fabuluje pled guilty to felony theft, and the trial

court sentenced her to fifteen months’ confinement in jail. Appellant filed a timely

notice of appeal.

      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel avers that, in

      1
       See Tex. R. App. P. 47.4.
his professional opinion, this appeal is frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California 2 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. 3 Appellant declined to file a pro se response to the Anders brief, and the

State likewise declined to file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on her behalf. 4 Only then may

we grant counsel’s motion to withdraw. 5

      Because Appellant entered an open plea of guilty, our independent review

for potential error is limited to potential jurisdictional defects, the voluntariness of

her plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty plea. 6




      2
         386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      4
         See id. at 511.
      5
         See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      6
      See Monreal v. State, 99 S.W.3d 615, 619–20 (Tex. Crim. App. 2003),
Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).


                                            2
      We have carefully reviewed counsel’s brief and the appellate record. We

agree with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the appellate record that arguably might support this appeal. 7

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.



                                                  PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 17, 2013




      7
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).


                                        3